Citation Nr: 0101187	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-03 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center
 in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for epidermoid tumor of 
the splenium of the corpus callosum (claimed as secondary to 
exposure to herbicides) for accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

The veteran died on November [redacted], 1997.  The appellant 
is his mother. 

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the RO in a 
September 1994.  

In a May 1997 decision, the Board denied the veteran's claim 
of service connection for acne rosacea as secondary to the 
exposure to herbicide agents.  The Board also remanded the 
issue of service connection for an epidermoid tumor of the 
splenium of the corpus callosum for additional development of 
the record.  

After the veteran's death, the RO in a rating decision of 
December 1998 awarded compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the postoperative 
residuals of a right hip fracture and for the residuals of a 
right wrist fracture for accrued benefits purposes.  

The appellant offered testimony at a hearing before the 
undersigned Member of the Board in December 2000.  



REMAND

The Board notes significantly that, during the course of this 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The RO in this regard should instruct the appellant to submit 
all competent evidence which may support her claims.  
Specifically noted are records of any medical professional 
who may have treated the veteran for his brain tumor or other 
condition related to his death or other medical evidence that 
may serve to link his brain tumor to a disease or injury that 
was incurred in or aggravated by his service.  

In addition, the Board notes that the appellant has asserted 
that, when the veteran broke his hip and arm in a fall while 
hospitalized by VA, he also suffered an injury to his head 
that damaged his shunt.  However, the RO has not undertaken to 
review or develop the claim under the provisions of 38 
U.S.C.A. § 1151.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the appellant in order to have 
her submit any additional medical 
evidence, additional information, or 
further argument to support her claims.  
The appellant should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
had treated the veteran for his brain 
tumor or related conditions since 
service.  When the appellant responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment, which are 
not already in the claims folder. The RO 
also should undertake to obtain the 
original records referable to all 
treatment received by the veteran both in 
the VA hospital and nursing home in 1996 
and 1997.  The appellant also should be 
instructed to submit all competent 
evidence to support her assertions that 
the veteran's brain tumor was due to 
herbicide exposure in service or that 
improper medical care of the part of VA 
caused or contributed materially in 
producing his demise.  The appellant 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the appellant's claims.  
This should include appropriate 
consideration and development in 
accordance with the provisions of 38 
U.S.C.A. § 1151.  The RO must ensure in 
this regard that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



